Citation Nr: 0104832	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  00-00 292	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Providence, Rhode Island



THE ISSUE

The propriety of the initial noncompensable rating for 
postoperative residuals of excision of a basal cell 
epithelioma, and scars of the head, face, and neck.  




ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from September 1957 to August 
1959.  This appeal arises from a December 1998 rating 
decision, which awarded service connection and assigned a 
noncompensable rating for postoperative residuals of excision 
of a basal cell epithelioma, and scars of the veteran's head, 
face, and neck.  


FINDINGS OF FACT

1.  The veteran's service-connected disability, comprised of 
postoperative residuals of excision of a basal cell 
epithelioma, and scars of the head, face, and neck, is 
manifested by several scaling papules on his face and neck.  

2.  The scaling papules, in total, are moderate and 
disfiguring.  


CONCLUSION OF LAW

The criteria for assignment of a 10 percent rating for 
service-connected postoperative residuals of excision of a 
basal cell epithelioma, and scars of the head, face, and neck 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record includes a letter from Richard S. Salzman, M.D., 
dated in May 1997.  Dr. Salzman indicated that, in March 
1994, he treated the veteran for actinic keratosis.  A biopsy 
of the left temple area was performed, revealing a basal cell 
epithelioma.  The basal cell epithelioma was subsequently 
excised.  Thereafter, the veteran underwent additional 
private medical treatment for actinic keratoses.  

On VA dermatological examination in December 1997, the 
veteran complained of growths occurring behind his ear and 
cheeks.  He gave a history of medical treatment by Dr. 
Salzman several years earlier, for pre-cancerous lesions.  
The examiner indicated that the veteran did not report any 
current symptoms.  On clinical evaluation, there were 
approximately three to four very thin, pink, slightly scaling 
papules on the veteran's left and right cheeks.  The examiner 
noted that there was no ulceration, exfoliation or crusting 
associated with the papules.  The examiner's diagnosis was 
very early actinic keratosis, with a probable history of 
actinic keratosis.  

Thereafter, unretouched color photographs were submitted for 
inclusion in the claims folder in connection with the 
veteran's claim.  The photographs depict the skin around the 
veteran's eyes and ears.  

On VA dermatological examination in December 1998, the 
veteran reported a history of having had two basal cell 
carcinomas removed.  One of the carcinomas was removed from 
his posterior left ear, and the other was removed from his 
posterior right ear.  On clinical evaluation, the examiner 
noted two, one-centimeter scars; one scar on the left 
posterior ear and the other scar on the right posterior ear.  
There were a few pink papules on his face and neck, with 
scaling.  The examiner indicated that the veteran had no 
other skin lesions or skin complaints of medical 
significance.  The examiner's impression was that the veteran 
had surgical scars and actinic keratoses.  The examiner 
opined that the veteran's surgical scars were not readily 
apparent, and the scars did not appear to be of cosmetic 
significance.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

The veteran's service-connected disability, manifested by 
postoperative residuals of excision of a basal cell 
epithelioma, and scars on the head, face, and neck, is 
currently noncompensably rated by the RO.  

Diagnostic Code 7800 governs ratings for disfiguring scars on 
the head, face, or neck.  Under Diagnostic Code 7800, a 
noncompensable rating is warranted for a slight scar of the 
head, face, or neck.  A 10 percent rating requires that such 
a scar be moderate and disfiguring.  A 30 percent rating 
requires that the scar be severely disfiguring, and this 
rating is especially appropriate if the scarring produces a 
marked and unsightly deformity of the eyelids, lips or 
auricles.  A 50 percent rating requires that the scar result 
in complete or exceptionally repugnant deformity of one side 
of the face or in marked or repugnant bilateral 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2000).  

In this case, the veteran's service-connected disability, 
comprised of postoperative residuals of excision of a basal 
cell epithelioma, and scars of the head, face, and neck, is 
manifested by scaling papules on his face and neck.  The 
Board of Veterans' Appeals (Board) concludes that scaling 
papules on the veteran's face and neck represent scarring to 
a disfiguring extent.  The scarring itself is insignificant, 
but when considered along with the scaling, there is minimal 
disfigurement.  Under Diagnostic Code 7800, if facial 
scarring produces any disfigurement at all it is considered 
to be moderate as well.  A slight facial scar is not 
associated with any disfigurement under Diagnostic Code 7800.  
Where, as here, scarring is moderate and disfiguring, a 10 
percent rating is warranted under Diagnostic Code 7800.  

A rating in excess of 10 percent is not warranted in this 
case because the scars on the veteran's head, face, and neck 
have been described on clinical evaluation as not readily 
apparent and not of cosmetic significance.  The medical 
evidence and the color photographs in the record do not 
indicate that there is severe scarring of the head, face, or 
neck, and scarring producing a marked and unsightly deformity 
of the eyelids, lips, or auricles, so as to warrant a 30 
percent rating.  Accordingly, for the foregoing reasons, the 
Board concludes that the evidence supports a grant of a 10 
percent rating, but no more, for postoperative residuals of 
excision of a basal cell epithelioma, and scars of the head, 
face, and neck.  

The Board has further concluded that the 10 percent rating 
for the disorder at issue, granted by this decision, 
represents the most disabling level of this disorder since 
the date of receipt of the claim for service connection in 
April 1997.  As such, staged ratings for this disorder are 
not warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  


ORDER

An initial 10 percent rating for postoperative residuals of 
excision of a basal cell epithelioma, and scars of the head, 
face, and neck is granted, subject to the regulations 
governing payment of monetary awards.  




		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

